STOKER, Judge.
This case was consolidated for hearing on certain peremptory exceptions and on appeal with companion suits including Elliott, et al. v. Aetna Casualty and Surety Company, et al., 387 So.2d 1383 (La.App. 3rd Cir., 1980), which is being decided this date.
The issues and applicable law in this case are substantially the same as those in Elliott v. Aetna Casualty and Surety Company, supra. ' For the reasons we assigned therein we reverse and set aside the judgment of the trial court dated October 12, 1979, sustaining the peremptory exceptions filed on July 10, 1979, on behalf of Curtis Elliott, individually and as administrator of the estate of the minor, Randy Elliott, on behalf of Robert D. Gustafson, individually and as administrator of the estate of Robert Barry Gustafson, on behalf of Robert Barry Gustafson and on behalf of State Farm Mutual Automobile Insurance Company. The case is remanded to the trial court for further proceedings consistent with the views expressed herein. The costs of this appeal are assessed to exceptors — appellees.
REVERSED AND REMANDED.